Citation Nr: 1827878	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-00 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 5, 2010, for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Department of Veterans Affairs






INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

A formal or informal claim for service connection for PTSD was not received prior to October 5, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 5, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (effective prior to March 24, 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.   Legal Criteria and Analysis

The Veteran seeks an effective date earlier than the currently assigned effective date of October 5, 2010, for the award of service connection for PTSD.

The effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(b) (2017).

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable and the regulations in effect prior to March 24, 2015, will be applied.

Under the earlier regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  The claim could be filed by a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In a Statement in Support of Claim received on October 5, 2010, the Veteran's representative filed a claim for service connection claim for PTSD on the Veteran's behalf.  In a September 2011 rating decision, the RO granted service connection for PTSD evaluated as 10 percent disabling effective October 5, 2010, the date of receipt of the claim.  

The Board has considered whether any evidence of record prior to October 5, 2010, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  See 38 C.F.R. § 3.155.

The Veteran filed his first claim for compensation benefits in May 2005, seeking compensation for diabetes type II, hearing loss, tinnitus, skin condition, and hypertension secondary to diabetes.  He did not indicate an intent to file a claim for a psychiatric disorder or for any symptoms of a psychiatric disorder at that time.  The Veteran designated Disabled American Veterans to act as his representative.  

A June 2005 VA treatment record discussed PTSD symptoms.  The Veteran told the physician's assistant that he had been at an air show with his wife and he became tearful when the jets approached ground level.  The Veteran said that he had not felt like that since he served as an engineer during the Vietnam War.  The VA physician's assistant assessed PTSD and said that the Veteran did not require treatment at that time.

A January 2006 VA deferred rating memo shows that PTSD was noted at a VA examination of the Veteran.  The memo directs VA personnel to ask the Veteran whether he would like to place a claim for service connection for PTSD.  An April 2006 VA treatment record shows that the Veteran had tested positive for PTSD in a screening.  The record shows that the Veteran requested further evaluation for PTSD and the physician assistant ordered a consult at the PTSD Screening Clinic.

In April 2006, the Veteran's wife filed a Statement in Support of Claim describing the Veteran's recent behavior.  The Veteran's wife said that he had been traumatized watching a Vietnam-themed air show at the Cherry Point Air Marine Base in North Carolina in April 2005.  She said that since the air show, the Veteran had been depressed more often and that at times he became unreasonable and verbally abusive.  She said that the Veteran had met with a doctor about this, and that she and the Veteran believed that he had PTSD.  The Veteran's wife did not ask for compensation but said "thank you for any help you can give us."

In its May 2006 notification letter to the Veteran, the RO instructed the Veteran to use an enclosed VA Form 21-4138, "Statement in Support of Claim" to file a claim for service connected compensation for PTSD.  The Veteran did not do so.

In his January 2015 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran reports that he sought treatment for PTSD at a VA Medical Center around 2006.  The Veteran said that the VA psychiatrist told him that he did not have PTSD.  The Veteran said that he was so discouraged by this treatment that he did not notice that VA correspondence denying his claims of service connection for hearing loss and tinnitus also instructed him to complete a VA Form 21-4138 if he wanted to file a claim for PTSD.  He was under the belief that such a claim had already been filed and that the claim had been denied.  

Regarding the treatment records, under the regulation effective prior to March 24, 2015, evidence of a VA examination or hospitalization or treatment by a private physician could constitute an informal claim for increased benefits or an informal claim to reopen a closed claim.  38 C.F.R. § 3.157(b).  However, the Court has held that this regulation only applies to a particular group of claims. See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Thus, the Veteran's treatment of PTSD at the VA facility did not constitute a claim for service connection for PTSD.

In the Appellant's Brief filed in March 2018, the Veteran's representative argues that the April 2006 letter from the Veteran's wife should be considered an informal claim and the effective date should be the date that the letter was received.  The April 2006 statement did not meet the requirements for an informal claim under the regulations in effect at that time because it was not filed by the Veteran, his duly authorized representative (Disabled American Veterans), a Member of Congress, or some other person acting as next friend of a claimant who is not sui juris, and it did not identify the benefit sought.  38 C.F.R. § 3.155(a).  The record does not show that the Veteran was not of full age or capacity as of April 2006, and therefore a claim could not be filed by his wife acting as "next friend."  Also, in order to qualify as an informal claim, a statement was required to identify the benefit sought by the claimant.  38 C.F.R. § 3.155(a).  The April 2006 Statement in Support of Claim did not identify the benefit sought and therefore did not qualify as an informal claim in that regard either.

Alternately, the Veteran's representative points to 38 U.S.C. § 5110(b)(3), which provides that "the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  The representative also cites 38 C.F.R. § 3.400(o)(2) which provides that the effective date of an increased rating claim is "the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise date of receipt of claim."  The Veteran's representative cites Harper v. Brown, 10 Vet. App. 125 (1997) and argues that the effective date should be one year before the claim was filed because there is evidence showing that the Veteran had PTSD at that time.  However, the Veteran's claim received on October 5, 2010 was an original claim for service connection.  The provisions the Veteran's representative cites are for claims for increase.  Here, the effective date is fixed in accordance with the general rule of 38 U.S.C. § 5110(a), which states that the effective date "shall not be earlier than the date of receipt of application therefore," and not 38 U.S.C. § 5110(b)(3).  Similarly, the Veteran's claim does not fall within the exception provided by 38 C.F.R. § 3.400(o)(2) because it is not a claim for increased compensation.  This claim is instead governed by the rule of 38 C.F.R. § 3.400(b)(2)(i) which states that the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  Harper was the appeal of a claim for an increased rating and is inapposite in this case.  Harper v. Brown, 10 Vet. App. 125 (1997).

The Board finds, therefore, that no informal claim for PTSD was filed prior to October 5, 2010.  In this case, the only cognizable date that could serve as a basis for the award of service connection is the date of receipt of the claim filed by his duly authorized representative on October 5, 2010.  There is no legal entitlement to an earlier effective date.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Accordingly, the Board finds that the October 5, 2010, effective date for the award of service connection for PTSD was proper as a matter of law.  As the law and not the facts are dispositive, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).








ORDER

Entitlement to an effective date earlier than October 5, 2010, for the award of service connection for PTSD is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


